United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q QUARTERLY REPORTPURSUANT TO SECTION 13 OR 15(d) OF THESECURITIESEXCHANGE ACT OF 1934 For the quarter ended: June 30, 2009 Commission file no.: 0-11596 EXPERTELLIGENCE, INC. (Name of Small Business Issuer in its Charter) Nevada 95-3506403 (State or other jurisdiction of (I.R.S.Employer incorporation or organization) Identification No.) 83 Stanley Rd, UN 1, Box 103 RR6 Eoodville, Ontario, Canada K0M 2TO (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (416) 554 - 6546 Securitiesregistered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Act: Common Stock, $0.0001 par value per share (Title of class) Copies of Communications Sent to: Indicate by Checkwhetherthe issuer (1) filed allreportsrequiredto be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that theregistrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[_] Indicate by check mark whether the registrant is an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). | X | Yes || No APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of July 31, 2009, there were 25,104,818 shares of voting stock of the registrant issuedand outstanding. PART I ITEM 1. FINANCIAL STATEMENTS INDEX TO FINANCIAL STATEMENTS Balance Sheets F-2 Statements of Operations F-3 Statements of Stockholders’ Equity F-4 Statements of Cash Flows F-5 Notes to Financial Statements F-6 F-1 EXPERTELLIGENCE, INC. (A Development Stage Enterprise) Balance Sheets June 30, 2009 September 30, 2008 (unaudited) ASSETS CURRENT ASSETS Cash and equivalents $ 0 $ 0 Promissory note receivable 0 0 Total current assets 0 0 PROPERTY AND EQUIPMENT Equipment 0 0 Less: Accumulated depreciation 0 0 Net property and equipment 0 0 OTHER ASSETS Deposits 0 0 Total other assets 0 0 Total Assets $ 0 $ 0 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts Payable and accrued liabilities $ 2,747 $ 0 Accrued interest payable 99,378 76,574 Total current liabilities 102,125 76,574 Line of credit payable 308,210 298,052 Total long-term liabilities 308,210 298,052 Total liabilities 410,335 374,626 STOCKHOLDERS’ EQUITY Preferred stock, $0.0001 par value, 25,000,000 shares authorized, 0 issued and outstanding 0 0 Common stock, $0.0001, authorized 300,000,000 shares; 25,104,818 issued and outstanding 2,510 2,510 Additional paid in capital in excess of par 14,139,858 14,139,858 Deficit accumulated during the development stage (14,552,703 ) (14,516,994 ) Total stockholders’ equity (410,335 ) (374,626 ) Total Liabilities andStockholders’ Equity $ 0 $ 0 The accompanying notes are an integral part of the financial statements F-2 EXPERTELLIGENCE, INC. (A Development Stage Enterprise) Statements of Operations (unaudited) Three Months Ended June 30, Nine Months Ended June 30, Period from Oct 1, 2003 (Inception) through 2009 2008 2009 2008 June 30, 2009 REVENUES $ 0 $ 0 $ 0 $ 0 $ 0 OPERATING EXPENSES General and administrative 1,747 (958 ) 6,905 1,519 319,957 Professional fees 1,000 0 6,000 1,000 41,000 Interest expense 7,600 50 22,804 7,380 88,217 Total expenses 10,347 (908 ) 35,709 9,899 449,174 Net loss $ (10,347 ) $ 908 $ (35,709 ) $ (9,899 ) $ (449,174 ) Basic net loss per weighted average share $ 0.00 $ 0.00 $ 0.00 $ 0.00 Weighted average number of shares 25,104,818 25,104,818 25,104,818 25,104,818 F-3 EXPERTELLIGENCE, INC. (A Development Stage Enterprise) Statements of Stockholders’ Equity Number of Common Shares Common Stock Add’tl Paid in Capital in Excess of Par Deficit Accumulated During the Development Stage Total Stockholders’ Equity (Deficit) INCEPTION BALANCE, Sept 30, 2002 2,343,180 $ 234 $ 11,399,832 $ (9,226,896 ) $ 2,173,170 Shares issued to settle debt 3,117,125 312 2,691,990 0 2,692,302 Net loss 0 0 0 (4,865,472 ) (4,865,472 ) BALANCE, September 30, 2003 5,460,305 546 14,091,822 (14,092,368 ) 0 Sale of stock for cash 19,644,513 1,964 48,036 0 50,000 Net loss 0 0 0 (50,000 ) (50,000 ) BALANCE, September 30, 2004 25,104,818 2,510 14,139,858 (14,142,368 ) 0 Net loss 0 0 0 (145,486 ) (145,486 ) BALANCE, September 30, 2005 25,104,818 2,510 14,139,858 (14,287,854 ) (145,486 ) Net loss 0 0 0 (80,265 ) (80,265 ) BALANCE, September 30, 2006 25,104,818 2,510 14,139,858 (14,368,119 ) (225,751 ) Net loss 0 0 0 (104,261 ) (104,261 ) BALANCE, September 30, 2007 25,104,818 2,510 14,139,858 (14,472,380 ) (330,012 ) Net loss 0 0 0 (44,614 ) (44,614 ) BALANCE, September 30, 2008 25,104,818 2,510 14,139,858 (14,516,994 ) (374,626 ) Net loss 0 0 0 (35,709 ) (35,709 ) ENDING BALANCE, June 30, 2009 (unaudited) 25,104,818 $ 2,510 $ 14,139,858 $ (14,552,703 ) $ (410,335 ) F-4 EXPERTELLIGENCE, INC. (A Development Stage Enterprise) Statements of Cash Flows Nine Months Ended June 30, From October 1, 2003 (Inception) through 2009 2008 June 30, 2009 (unaudited) (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (35,709 ) $ (9,899 ) $ (449,020 ) Adjustments to reconcile net loss to net cash used by operating activities: Stock issued for services 0 0 0 Changes in operating assets and liabilities Incr (decr) in accounts payable and accrued liabilities 2,747 0 2,747 Increase (decrease) in accrued interest payable 22,804 7,380 88,063 Net cash used by operating activities (10,158 ) (2,519 ) (358,210 ) CASH FLOWS FROM FINANCING ACTIVITIES: Draw on line of credit 10,158 2,519 308,210 Proceeds from issuance of common stock 0 0 50,000 Net cash provided by financing activities 10,158 2,519 358,210 Net increase (decrease) in cash 0 0 0 CASH, beginning of period 0 0 0 CASH, end of period $ 0 $ 0 $ 0 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: NONE F-5 EXPERTELLIGENCE, INC. (A Development Stage Enterprise) Notes to Financial Statements (Information with regard to the nine months ended June 30, 2009 and 2008 is unaudited) (1) Summary of Significant Accounting Policies The CompanyExpertelligence, Inc., (the Company), was incorporated on March 31, 1980, under the laws of the State of California. On June 26, 2006, the Company reincorporated in Nevada. The Company is a United States public company andtrades on the Over-the-Counter Bulletin Board, (OTC:BB).The Company is available as a public shell to be acquired or to merge with another entity.The Company is considered to be in the development stage since October 1, 2003, and the accompanying financial statements represent those of a development stage company in accordance with SFAS No. 7, “Accounting and Reporting by Development Stage Enterprises.” The following summarize the more significant accounting and reporting policies and practices of the Company: a) Use of estimatesThe financial statements have been prepared in conformity with generally accepted accounting principles.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the statements of financial condition and revenues and expenses for the year then ended.Actual results may differ significantly from those estimates. b)Start-Up costsCosts of start-up activities, including organization costs, are expensed as incurred, in accordance with Statement of Position (SOP) 98-5. c)Net loss per share Basic loss per weighted average common share excludes dilution and is computed by dividing the net loss by the weighted average number of common shares outstanding during the period.The Company applies Statement of Financial Accounting Standards No. 128, “Earnings Per Share” (FAS d) Fair value of financial instruments The carrying values of cash and accrued liabilities approximate their fair values due to the short maturity of these instruments. e) Income taxes The Company accounts for income taxes according to Statement of Financial Accounting Standards (SFAS) No. 109, “Accounting for Income Taxes”.Under the liability method specified by SFAS No. 109, deferred income taxes are recognized for the future tax consequences of temporary differences between the financial statement carrying amounts and tax bases of assets and liabilities. f)Interim financial information The financial statements for the nine months ended June 30, 2009 and 2008 are unaudited and include all adjustments which in the opinion of management are necessary for fair presentation, and such adjustments are of a normal and recurring nature. The results for the six months are not indicative of a full year results. (2) Stockholders’ Equity The Company has authorized 300,000,000 shares of $0.0001 par common stock. At June 30, 2009 and September 30, 2008 there were 25,104,818 shares issued and outstanding (3) Income Taxes Deferred income taxes (benefits) are provided for certain income and expenses which are recognized in different periods for tax and financial reporting purposes.The Company had net operating loss carry-forwards for income tax purposes of approximately $449,200 expiring beginning September 30, 2028.The amount recorded as deferred tax asset as of June 30, 2009 is approximately $112,000, which represents the amount of tax benefit of the loss carry-forward. F-6 EXPERTELLIGENCE, INC. (A Development Stage Enterprise) Notes to Financial Statements (3) Income Taxes, continued Deferred tax assets are reduced by a valuation allowance if, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Management’s valuation procedures consider projected utilization of deferred tax assets prospectively over the next several years, and continually evaluate new circumstances surrounding the future realization of such assets. The difference between income taxes and the amount computed by applying the federal statutory tax rate to the loss before income taxes is due to an increase in the deferred tax asset valuation allowance. (4) Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.The Company’s financial position and operating results raise substantial doubt about the Company’s ability to continue as a going concern, as reflected by the net loss of $14,552,700 accumulated from March 31, 1980 (Inception) through June 30, 2009.The ability of the Company to continue as a going concern is dependent upon commencing operations, developing sales and obtaining additional capital and financing.The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern.The Company is currently seeking additional capital to allow it to begin its planned operations. (5) Convertible Line of Credit Payable In October 2004, the Company entered into a line of credit with a third party, convertible into common stock at the discretion of the lender, for $250,000. This line of credit carries an 10% rate of interest. It is convertible into common stock at any time prior to repayment at a conversion rate of the lesser of 66 2/3 of the average closing price on the date of conversion or $0.01 per share, This line of credit carried an maturity date of December 31, 2008. As of June 30, 2008, $308,210 has been advanced under this line of credit. (6) Subsequent EventsIn August 2009, the Company received an extension of the maturity of the line of credit to December 31, 2010 and an increase in the line of credit to $500,000. F-7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Results of Operations The Company had no revenues for the three andnine months ended June 30, 2009 and 2008, respectively. The Company expended $10,347 and $35,709; and ($908) and $9,899, for the three andnine months ended June 30, 2009 and 2008, respectively, on operating expenses. Future expenditure levels are expected to be nominal, generally for the purpose of maintaining the Company's stockholder records and filing requirements to comply with the Securities Exchange Act of 1934 and for initiating the Company's current business plan, as discussed previously. The Company does not expect to generate any meaningful revenue or incur operating expenses for purposes other than fulfilling the obligations of a reporting company under The Securities Exchange Act of 1934 unless and until such time that the Company's operating subsidiary begins meaningful operations. Liquidity and Capital Resources At June 30, 2009 and 2008, the Company had working capital of $0. It is the intent of management and significant stockholders to provide sufficient working capital necessary to support and preserve the integrity of the corporate entity.
